Order entered July 18, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00868-CV

                               BRIGETTA D’OLIVIO, Appellant

                                                 V.

                          GREG FOX AND LAURA FOX, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-05606

                                             ORDER
       Before the Court is appellant’s July 16, 2019 motion for leave to file a supplemental brief
to her amended brief. In her amended brief, appellant represents that the word count is 18,714,
more than 3,000 words over the 15,000 word limit.             See TEX. R. APP. P. 9.4(i)(2)(B).
Accordingly, we DENY the motion.
       Also before the Court is appellant’s July 15, 2019 “Motion to Strike Appellees’ Brief and
to Reverse the Trial Court’s Final Judgment Based on Appellees’ Fraud and Appellant’s Motion
for Sanctions”. We DENY the motion.
       Pursuant to this Court’s order dated January 23, 2019, appellees may file any amended
brief within thirty days of the date of this order.
                                                        /s/   BILL WHITEHILL
                                                              JUSTICE